Citation Nr: 1609861	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the Veteran's previously denied claim for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the Veteran's previously denied claim for sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to November 1994 and from November 1996 to November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for PTSD, sinusitis, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 RO decision denied entitlement to service connection for PTSD and sinusitis; the Veteran did not appeal or submit new and material evidence within one year of the decision. 
 
2.  Evidence received since the August 2008 RO decisions is new and material, and the Veteran's claims are reopened.


CONCLUSIONS OF LAW

1.  The August 2008 RO decision that denied entitlement to service connection for PTSD and sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received since the August 2008 RO decision, and the Veteran's claims for entitlement to service connection for PTSD and sinusitis are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claims for entitlement to service connection for sinusitis and PTSD were denied in an August 2008 RO decision; the Veteran did not appeal.  In June 2010, the Veteran filed a new claim for these disabilities.  The RO reopened the Veteran's claims, but denied entitlement to service connection in a May 2012 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior PTSD claim because he did not have a diagnosis of PTSD or present any stressor information.  The RO denied the Veteran's claim for sinusitis because he did not have a diagnosis of sinusitis related to his active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has current disabilities related to his active military service.  

The Veteran has submitted a February 2011 letter from a Dr. J.M., who has diagnosed the Veteran with acute and chronic sinusitis.  Also of record are VA treatment records and a September 2010 psychological evaluation by Dr. B.F., which note a diagnosis of PTSD.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for PTSD and sinusitis are addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for PTSD and sinusitis are reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, as well as sinusitis and GERD.

PTSD

The Veteran has alleged that while he was stationed in Bosnia in September 1999 through October 1999, a convoy he was part of came under attack and he fired a machine gun and "gunned down 30 children."  On remand, the RO should undertake development to attempt to corroborate whether in September or October 1999, American servicemen stationed in Bosnia were attacked and whether an American soldier killed any Bosnian civilians, particularly children.

Additionally, once this development has been completed, the Veteran should be afforded a new VA examination.  The examiner is asked to address the findings of the September 2010 and June 2011 VA examiners and attempt to reconcile their conflicting conclusions regarding whether the Veteran meets the criteria for a PTSD diagnosis.  For any diagnosed acquired psychiatric disability, the examiner is also asked to opine whether it is at least as likely as not the condition is related to the Veteran's active military service.

Sinusitis

A new examination is also required of the Veteran's claimed sinusitis.  First, the Board notes that there is conflicting evidence regarding whether or not the Veteran suffers from chronic sinusitis.  A private physician, Dr. J.M., opined in February 2011 that the Veteran has chronic sinusitis; however, a June 2011 VA examiner reached the opposite conclusion based on the absence of x-ray evidence of sinusitis.  It would be helpful for the examiner to clarify the clinical findings required to diagnose chronic sinusitis and opine whether or not the Veteran meets this criteria.  Assuming the Veteran does have sinusitis, he has reported on multiple occasions that he suffered from sinus problems prior to his active military service.  See Notes attached to September 2000 Report of Medical History("always had problems with sinuses") and VA Nose, Sinus, Larynx, and Pharynx Examination (June 2, 2011)(The Veteran reported having sinus problems since he was 14 or 15).  Accordingly, the examiner is asked to opine whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's condition was NOT permanently aggravated by his active military service.  

GERD

Finally, a new VA examination is required of the Veteran's GERD.  While an August 2012 VA examiner concluded that the Veteran's current GERD did not have onset in service and was not caused by or related to the Veteran's active military service, the examiner did not address the Veteran's statements placing onset of his GERD prior to active service.  See VA General Medical Examination (June 21, 2001)(The Veteran reported intermittent GERD since 1995) and Notes attached to a September 2000 Report of Medical History (The Veteran reported having indigestion "all my life").  Accordingly, on remand, the examiner is asked to opine whether there is clear and unmistakable evidence that the Veteran's GERD both preexisted service and was NOT aggravated by his active military service.  

Accordingly, the case is REMANDED for the following action:

1. All current VA outpatient records through the present should be associated with the Veteran's claims folder.

2. If the Veteran has any additional relevant private medical records, he is asked to identify them and provide the RO with authorization to obtain these records.

3. The RO should undertake development to attempt to corroborate whether in September or October 1999, American servicemen stationed in Bosnia were attacked and whether an American soldier killed any Bosnian civilians, particularly children.

4. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to address the findings of the September 2010 and June 2011 VA examiners and attempt to reconcile their conflicting conclusions regarding whether the Veteran meets the criteria for a PTSD diagnosis.  

For any diagnosed acquired psychiatric condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO should also schedule the Veteran for a VA examination of his sinus condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

There is conflicting evidence regarding whether or not the Veteran suffers from chronic sinusitis.  A private physician, Dr. J.M., opined in February 2011 that the Veteran has chronic sinusitis; however, a June 2011 VA examiner reached the opposite conclusion based on the absence of x-ray evidence of sinusitis.  It would be helpful for the examiner to clarify the clinical findings required to diagnose chronic sinusitis and opine whether or not the Veteran meets this criteria.  

If the Veteran does have chronic sinusitis or some other sinus condition, the VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that this sinus condition existed prior to the Veteran's active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any sinus condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for the requested opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. The RO should also schedule the Veteran for a VA examination of his GERD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's gastrointestinal disability existed prior to the Veteran's active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any gastrointestinal condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for the requested opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


